     Case 3:18-cv-01927-JM-MSB Document 89 Filed 10/02/20 PageID.2104 Page 1 of 2

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    WORKPLACE TECHNOLOGIES RESEARCH,                    Case No.: 18cv1927-JM(MSB)
      INC.,
12
                                         Plaintiff,       ORDER GRANTING JOINT MOTION TO
13                                                        CONTINUE [ECF NO. 88]
      v.
14
      PROJECT MANAGEMENT INSTITUTE, INC.,
15
                                      Defendant.
16
17    AND RELATED COUNTERCLAIMS

18
19         On October 2, 2020, the parties filed a “Joint Motion to Take Certain Fact
20   Depositions Out of Time.” (ECF No. 88.) They ask the Court for leave to conduct several
21   depositions after the close of fact discovery. (Id. at 2-3.) In support, the parties state
22   that they timely noticed the depositions at issue, however, due to various scheduling
23   conflicts, the parties will not be able to complete the depositions before the October 2,
24   2020 deadline to complete fact discovery. (See id.)
25   ///
26   ///
27   ///
28   ///
                                                      1
                                                                                   18cv1927-JM(MSB)
     Case 3:18-cv-01927-JM-MSB Document 89 Filed 10/02/20 PageID.2105 Page 2 of 2

1          Having considered the parties’ joint motion and finding good cause, the Court
2    GRANTS the motion. Accordingly, the parties may take the depositions of Mitch
3    Labrador, Neudesic LLP, Joshua West, Lia DiBello, and Joe Cahill on or before
4    October 31, 2020. All other deadlines and requirements remain unchanged.
5          IT IS SO ORDERED.
6    Dated: October 2, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                18cv1927-JM(MSB)
